Citation Nr: 1338199	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-32 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD).   

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2007 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA), which granted service connection for PTSD and assigned a 30 percent rating effective July 2, 2007.

In August 2012, a Board hearing was held in San Antonio, Texas before the undersigned Acting   Veteran's Law Judge; a transcript of the hearing is of record.  


The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is 
 addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; occupational impairment with deficiencies in most areas has not been shown.  





CONCLUSION OF LAW

The criteria for entitlement to a 50 percent rating, and not higher, for PTSD are met. 38 U.S.C.A. §§ 5107, 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

The Board notes that the instant claim for increase arose from the initial grant of service connection.   For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VCAA notice pertaining to the Veteran's appeal of the initial rating assigned for PTSD was not required.

With regard to the duty to assist, the claims file contains private treatment records, the reports of VA and QTC examinations and the assertions of the Veteran, his family members and his representative, including the August 2012 Board hearing testimony.  The Board notes that the most recent VA psychiatric examination to assess the current severity of the Veteran's PTSD was conducted in June 2010 and there is no indication or allegation that the Veteran's PTSD has worsened in severity since this examination.  Thus, it is sufficiently contemporaneous for rating purposes.  

The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim.  No further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claim.

II.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's PTSD has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to Diagnostic Code 9411, a 30 percent rating is assigned for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 
 
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. §§ 3.102, 4.3.


When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As exhibited by private mental health treatment records, a January 2007 private PTSD examination, an October 2007 QTC examination, a June 2010 VA examination and the statements and testimony of the Veteran and his wife, the Veteran's PTSD has been manifested by symptoms of depressed mood, diminished interest in activities, restricted affect, anxiety, irritability, anger, avoidance, impaired concentration, discomfort in groups or crowds, chronic sleep impairment, flashbacks, recurrent distressing dreams, other distressing recollections, preoccupation, guardedness, exaggerated startle response, forgetfulness, confusion and hypervigilance.  The Veteran has affirmatively reported that his PTSD symptoms contributed to strong feelings of frustration with his work situation, leading to his retirement from full time work in December 2011.  Additionally, he has testified that he generally avoids people and social situations.  Moreover, although he is generally shown to have a good relationship with family members, his wife has testified that he tends to be withdrawn and reclusive at family gatherings.  Thus, considered as whole, the Veteran's PTSD symptoms are reasonably shown to result in occupational and social impairment with reduced reliability and productivity.  Consequently, assignment of a higher, 50 percent rating for the PTSD is warranted for the entire appeal period.  

Occupational and social impairment with deficiencies in most areas has not been shown, however.  The Veteran clearly has experienced a deficiency in mood and does have some deficiency in work (although he has still been able to work doing part time maintenance).  However, there is no indication that he is deficient in family relations, judgment or thinking within the meaning of the criteria for a higher 70 percent rating.  As alluded to above, the evidence indicates that he has been able to maintain overall good relationships with his family members despite the avoidance and reclusiveness that have accompanied his PTSD.  Also, although he appears to have some difficulty with memory and concentration, the mental status examinations of record have generally indicated that he can think rationally and exercise overall good judgment.  The Veteran's wife testified that she did not allow the Veteran to go places on his own, suggesting that he could experience some level of overall difficulty with thinking and/or judgment.  However, in the absence of any objective finding of specific deficiencies in these areas, and in the absence of specific testimony indicating that the Veteran is actually unable to go out on his own due to an impairment in thinking and/or judgment, which is specifically attributable to PTSD, the weight of the evidence is against a finding that the Veteran has deficiencies in these areas within the meaning of the criteria for assigning a higher 70 percent rating.  

Additionally, the evidence indicates that the Veteran has generally not exhibited underlying symptoms, which tend to be compatible with assignment of this higher rating.  He has generally not exhibited suicidal ideation; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities and impaired impulse control (such as unprovoked irritability with periods of violence).  Notably, the Veteran did testify that taking Lexapro had on occasion resulted in him having some hallucinations or delusions (which could conceivably have entailed speech impairment and/or spatial disorientation) but there is no indication that this was more than an isolated problem associated with this particular medication.  Also, while he clearly experiences depression and anxiety, he is not shown to have near continuous panic, and even if his depression may be considered near continuous, it has not resulted in an inability to function independently, appropriately and effectively (e.g. he has still been able to maintain a part-time job and good relationships with his family members).  Additionally, while his wife has testified that he tends to pace around a lot at home, making sure the family is protected, this is not shown to be an actual obsessive ritual or to interfere with routine activities.  Further, while he has reported irritability and anger that was worse when he was younger, there is no evidence or allegation of any unprovoked irritability or periods of violence during the appeal period.  Moreover, although the Veteran's wife has testified that she needs to remind him to take care of his appearance and hygiene, as he has appropriately responded to these reminders, he is not considered to be neglecting these areas.  The Veteran is reasonably shown to have difficulty adapting to stressful circumstances but as he has not exhibited the other representative symptomatology, and more importantly, as he is not shown to have exhibited deficiencies in most areas, his PTSD symptomatology is not shown to warrant a higher than 50 percent rating.

The Board has also considered the GAF scores assigned during the appeal period, which have ranged from 48 to 70, with most scores above 50.  As GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers), and as higher scores reflect even milder symptoms, overall, the values assigned are compatible with a 50 percent but no higher rating.  Also, as explained above, the Veteran's underlying level of impairment due to PTSD has been compatible with this rating throughout the appeal period.  Thus, even though he was assigned isolated GAF scores of 48 and 50, which could be compatible with assignment of a higher rating, these values must be considered in light of the actual symptoms of the Veteran's disorder, which, in the instant case, merit assignment of a 50 percent but no higher rating.  See 38 C.F.R. § 4.126(a).  

The Board has also considered whether the Veteran's claim for increase for PTSD should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology, including depressed mood, diminished interest in activities, restricted affect, anxiety, irritability, anger, avoidance, impaired concentration, discomfort in groups or crowds, chronic sleep impairment, flashbacks, recurrent distressing dreams, other distressing recollections, preoccupation, guardedness, exaggerated startle response, forgetfulness, confusion and hypervigilance is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A 50 percent (but no higher) rating for PTSD is granted for the entire appeal period, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran has affirmatively reported that he stopped working full-time in December 2011 due to his service-connected PTSD and due to his physical disabilities, many of which are also subject to service-connection.  Thus, as the Veteran's service-connected disabilities meet the schedular criteria for assignment of a total disability rating based on individual unemployability due to service-connected disability (TDIU), a claim for a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).   As this claim has not been adjudicated by the agency of original jurisdiction (i.e. the RO/AMC), it must be remanded for this purpose.  On remand the Veteran should be provided with appropriate VCAA notice and any development necessary to appropriately adjudicate the TDIU claim should be undertaken, including obtaining pertinent outstanding records of treatment or evaluation of the Veteran's service-connected disabilities and affording him a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a TDIU.  

2.  Conduct any necessary development, including obtaining any outstanding, appropriately identified, pertinent records of treatment or evaluation the Veteran has received for his service-connected disabilities, and if necessary, affording him a VA examination to assess whether he is unemployable due to his service-connected disabilities.

 3. When all necessary actions from part 1 and 2 have been completed, adjudicate the claim for entitlement to a TDIU.  If the claim is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


